DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/09/2021, to claims 1-5, 7-8, 12-18 acknowledged by Examiner. Additionally, applicant cancelled claims 6, 9-11, and 19-20.
Claims 1-5, 7-8, 12-18 are now pending.

Response to Arguments
	
First Argument:
	Applicant asserts Gebrewold does not disclose the invention.
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 8-12, filed 1/09/2021, with respect to Gebrewold have been fully considered and are persuasive.  The rejections relying on Gebrewold have been withdrawn. 
Second Argument:
	Applicant asserts Hasso does not disclose the elements of amended claim 1 (Remarks Page 10).
	Examiner’s Response:
Applicant's arguments filed 1/09/2021 have been fully considered but they are not persuasive. Firstly, see the 102 rejection of Hasso below. Secondly, Applicant does not appear to state with any substance of why Hasso does not disclose the amended claim 1 and does not appear to directly address the mapping of Hasso onto the claim language in the prior rejection.

Third Argument:
	Applicant discusses generic functionality and benefits of their device on Page 9 of Remarks relating to “airtightness” and strap functionality with the sealing portions as well as “a gap” between user and mask of which all is not claimed or relates to the claimed matter at hand.
	Examiner’s Response:
Applicant's arguments filed 1/09/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., airtighteness, straps, gap) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth Argument:
	Applicant discusses the motivation to combine between Daugaard, Shigemetsu, and Gebrewold on Remarks Pages 10-11 in regards to the new “independent” language.
	Examiner’s Response:
	Applicant's arguments filed 1/09/2021 have been fully considered but they are not persuasive. Firstly, Gebrewold is withdrawn and no longer relevant to the claims at hand. Secondly, the new “independent” language is shown to be anticipated by Hasso below, thus it is not relevant whether or not Shigemetsu or Daugaard discloses that feature.
Also of note Applicant appears to be attacking the other references in isolation and as such in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner’s Notes
	All references/translations relied upon and not cited in the current Form 892 may be found in previous 892's or IDS'. 
	The amended drawing Figure 3 and amended paragraph [0023] are not accepted for the reasons below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "9" have both been used to designate the inner layer of the mask in the new Figure 3 amendment dated 1/09/2021. The same layer is being pointed at by reference numbers “9” and “10”, wherein “9” is supposed to be an “impermeable and skin-friendly soft material” according to instant specification paragraph [0033], meanwhile Applicant has amended that same layer to be a reference number “10” with further amendments of the specification paragraph [0023] saying that the filtering portion is reference number “10”. However, a filter cannot be impermeable so firstly this is now a contradiction Applicant has created within their specification and as such 9 and 10 cannot be the same material. Furthermore, the previous specification stated explicitly that the filtering portion is “(not shown)”, so this is a clear new matter issue as well, see specification objection below.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “filtering layer” (see drawing objection above relating to this, and see specification objection below; the filtering layer is clearly still not shown) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 1/09/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Bluecher Hasso (WO 2010133268 A1) (refer to attached translation for line references), henceforth Hasso.
Regarding claim 1, Hasso discloses a mask 1 (See Figures 1-4), comprising: 

a support 10 (See Figures 1-2 and 4, where the dashed lines in Fig. 1-2 is the support 10) configured to support the mask body 2 (see lines 153-162, wherein the support 10 provides stiffness to the mask body 2 thereby supporting the mask body 2), comprising: 
a first sealing portion 11b (See Figure 4) arranged on one end of the support 10 (top end) and configured to be fitted to a nose of a user (See Figure 1, and lines 209-213 where the portions 11b fit to a nose); and 
a second sealing portion 11e arranged on another end of the support 10 (See Figure 4, bottom end) and configured to be fitted to a lower jaw of the user (see Figures 1-2, wherein portion 11e is conforming to the jaw of a user, and see lines 222-234, wherein section 11e conforms to the underside of the chin which is the jaw to allow opening and closing of the jaw/mouth),
the support 10 further comprises a body portion 17 (See Figure 4) for connecting the first sealing portion 11b and the second sealing portion 11e (see lines 239-240), and 
two third sealing portions 11a (See Annotated Figure 4 and Figure 1) arranged on both sides of the mask body 2 (See Figures 1 and 4) along a length (horizontal) direction (See Figures 1 and 4) (Annotated Figure 4, wherein they are offset away along the length direction), and the two third sealing portions 11a are fitted to at least part of cheeks of the user (See Figures 1-2 where the portions 11a are extending along the cheeks of the user),
the two third sealing portions 11a extend along a width direction of the mask body 2 (See Annotated Figure 4 wherein the ends of portions extend both up into the width direction and length direction, thus the portions 11a extend along the width direction), and the first sealing portion 11b and the second sealing portion 11e extend along the length direction of the mask body 2 (See Annotated Figure 4, wherein the ends of first sealing portion 11b deviate obliquely into both the width and length directions, thus the portions 11b extend along the length 
the two third sealing portions 11a connect with the body portion 17 in a cross shape through support ribs (see Annotated Figure 4, wherein the structure of 10 creates a cross shape through the portions 11a intersecting into the body portion 17),
the first sealing portion 11b, the second sealing portion 11e, and two third sealing portions 11a are independent of one another (See Annotated Figure 4, wherein each of these portions could be altered in shape, material, etc. and the other portions would not be affected by those changes, thus the portions are independent).
Regarding claim 3, Hasso discloses the invention of claim 1 above.
Hasso discloses wherein the second sealing portion 11e comprises a first undulating portion adapted to the lower jaw of the user (See Annotated Figures 2 and 4 below), and both ends of the first undulating portion adapted to bend toward a face of the user (See Annotated Figure 4 below) (also see lines 226-231 wherein the sealing portion 11e is concave to the face, and “undulating” is being interpreted as a curved surface/object based on the instant disclosure of the invention).

    PNG
    media_image1.png
    559
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    562
    539
    media_image2.png
    Greyscale


Regarding claim 4, Hasso discloses the invention of claim 1 above.
Hasso discloses at least part of the body portion 17 protrudes away from the face of the user (See lines 241-242, where the body portion 17 may form an exhalation valve 9, and as seen in Figure 2, this valve 9 protrudes away from the face, thus the body portion 17 protrudes away from the face).
Regarding claim 5, Hasso discloses the invention of claim 1 above.
Hasso discloses that the mask body 2 comprises a folding portion 18 formed by folding at least part of the mask body (see lines 257-258 and lines 285-295 and Figure 2, where there is a fold at portion 18).
Regarding claim 7, Hasso discloses the invention of claim 1 above.

Regarding claim 8, Hasso discloses the invention of claim 1 above.
Hasso discloses the support ribs (See Annotated Figure 4) are made of plastic (see lines 249-254, wherein the entire support 10 may be made of plastic, thus the support ribs are also made of plastic).
Regarding claim 12, Hasso discloses the invention of claim 1 above.
Hasso discloses wherein: the third sealing portion 11a comprises a second undulating portion (See Annotated Figure 4, wherein the end of 11a may be called the undulating portion because lines 206-209 state that the free ends of 11a may be angled upwards and inwards thus being curved, wherein undulating is being interpreted as curved based on the instant disclosures apparent usage of the word) adapted to the cheeks of the user (See Figures 1-2, where the free ends are adapted to the cheeks), and both ends of the second undulating portion (See Annotated Figure 4, where there are two second undulating portions thus “both ends”) adapt to bend toward the face of the user (See Figures 1-2, and lines 206-209 where the free ends bend toward the face).
Regarding claim 13, Hasso discloses the invention of claim 1 above.
Hasso discloses wherein the mask body 2 comprises: an outer cover 13, and a filtering portion 12/20 arranged by one side of the outer cover 13 facing the face of the user (See Figure 3 which shows a cross section, and lines 176-182 and lines 192-196 and lines 350-352, where 12 is a filter and 13 is a cover).
Regarding claim 14, Hasso discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face the face of the user (See Figure 3 and lines 301-307, wherein 19 will face the 
Regarding claim 15, Hasso discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is provided with an opening portion adapted to the mouth and the nose of the user (see lines 301-307, wherein layer 19 extends around the entire edge making a ring and see further Figure 3 where it is apparent the 19 makes a ring structure that has an opening in the middle; see Figures 1-2, where if 19 is provided only along the edge as disclosed in Hasso, then the opening of the ring structure would be adapted to the mouth and nose).
Regarding claim 16, Hasso discloses the invention of claim 14 above.
Hasso discloses wherein the face contacting layer 19 is made of an impermeable soft material (see lines 301-307, wherein the layer 19 may be made of soft polyurethane and polyurethane is an inherently impermeable material, see http://knowledgecenter.mearthane.com/polyurethanewaterproof and https://www.alpinetrek.co.uk/base-camp/lets-talk-about-pu-coatings/#:~:text=When%20used%20in%20its%20liquid,into%20a%20permanent%20waterproof%20treatment.&text=The%20PU%20coating%20has%20extremely,applied%20once%20or%20multiple%20times for example).
Regarding claim 18, Hasso discloses the invention of claim 1 above.
Hasso discloses wherein the support 10 is made of plastic (see lines 249-254).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasso (WO 2010133268 A1) (refer to attached translation for line references) in view of Daugaard (US 20090090364 A1).
Regarding claim 2, Hasso discloses the invention of claim 1 above.
Hasso discloses wherein the first sealing portion 11b comprises: two first fitting portions (both parallel segments of 11b) (See Figure 4) and are adapted to the shapes of both sides of the nose of the user (See Figure 1 and lines 209-212).
Hasso does not disclose a matching portion adapted to a shape of the nose of the user, and the two first fitting portions connected with the matching portion, with the two first fitting portions are arranged on both sides of the matching portion.
However, Daugaard teaches an analogous face mask 10 (See Figure 1) with an analogous support 16 and analogous mask body 12 (See Figure 1, see [0049]) wherein the analogous support 16 has an analogous first sealing portion 26 (See Figures 1-2) with an analogous fitting portions 32 and 34 (See Figure 2) that connect to the support 16 member 42 wherein these portions 32 and 34 are arranged on either side of the nose (See Figure 1) and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the two parallel fitting portions 11b of Hasso with a matching portion 19 extending between them as taught by Daugaard to ensure the face mask has a snug fit with the wearer’s nose (see Daugaard [0005, 0049]), thus being adapted to the shape of the nose.
Claims 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasso (WO 2010133268 A1) (refer to attached translation for line references) in view of Shigemetsu (US 7086400 B2).
Regarding claim 14, Hasso discloses the invention of claim 1 above.
Hasso discloses a face contacting layer 19 connected with an edge of the mask body 2 adapted to face the face of the user (See Figure 3 and lines 301-307), and the support 10 is positioned between the face contacting layer 19 and the mask body 2 (See Figure 3 wherein the support 10 (here 11) is between the outer cover of the mask body 2 and the layer 19). 
However, this is not as exactly disclosed in the instant specification.
So Shigemetsu further teaches an analogous face mask (See Figure 1) with an analogous support 5 (See Figures 1-2) and an analogous mask body 1 (See Figure 1) wherein the mask has been further provided with an analogous face contacting layer 2 (Col. 2 lines 35-42, face seal 2, see Col. 3 lines 3-13) connected with an edge of the mask body 1 facing the face of the user (See Figures 1-2, and Col. 3 lines 8-13 wherein the layer 2 is attached to the edge (outer periphery and further see Figure 3f) of the mask body 1), and the support 5 is positioned between the face contacting layer 2 and the mask body 1 (See Figure 1 where the support 5 may be seen on the inner side of the mask body 1 but not on the inner side of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mask 1 of Hasso with the face seal 2 as taught by Shigemetsu (with the relations between the mask body and support as taught above) in order to provide gas impermeability and a better fit to the face (See Shigemetsu Col. 2 lines 11-24).
Regarding claim 15, Hasso in view of Shigemetsu discloses the invention of claim 14 above.
As combined, Shigemetsu further teaches wherein the face contacting layer 2 is provided with an opening portion (See Annotated Figure 3c and 3f below) adapted to the mouth and the nose of the user (See Col. 2 lines 11-24, wherein the ring shape making the hole fits around the mouth and nose) (also the mask opening will implicitly be capable of matching with a nose or mouth depending on the size of human the mask is put on i.e. baby, child, adult, etc.).

    PNG
    media_image3.png
    324
    547
    media_image3.png
    Greyscale

Regarding claim 16, Hasso in view of Shigemetsu discloses the invention of claim 14 above.

Regarding claim 17, Hasso in view of Shigemetsu discloses the invention of claim 14 above.
As combined, Shigemetsu further teaches wherein materials for preparing the face contacting layer comprise at least one of the following materials: a polyethylene material, and a composite material of polyester and polyurethane (see Col. 2 lines 3-10, wherein the face seal 2 is made of a lamination (composite) of polyester and polyurethane).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/19/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
2/25/2021